DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Election/Restrictions
Applicant’s election without traverse of 1-10, 19-36 and 90-96 in the reply filed on 10/112/2021 is acknowledged. However after further investigation, the examiner noticed that claims 6-8, 27 are directed to an unelected embodiment (Fig. 40) and therefore withdrawn from consideration. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of paragraph 0017 as described in the specification. For instance the drawing fail to show the detail of the AC plug and also fails to show the detail of the AC plug coupled to the wireless receiver of the on-board AC charger as the AC power. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims below are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The preamble indicates that the output from the vehicle or the energy storage system is DC power and the input being an AC power. However the last limitation of the claim recites “providing the modulated high-frequency voltage signal to an AC plug of the on-board AC charger as the AC power” and it’s unclear how an AC plug is coupled to the wireless receiver of the on-board AC charger as the AC power.
As best understood by the examiner, the claim is AC plug is understood as the cable directly coupled to the coil. 
The dependent claims does not also provide any clarification to the 112 raised and also are subjected to the same 112 rejection. 

Claim 2 recites “ wherein: the high-frequency carrier signal has a carrier frequency in a range that any switching power electronics device can operate within;”
However the claim does not specify the range the switching power electronics operates and the claim also failed to disclose the metes and bound of the range and it’s unclear the specify ranges the high-frequency carrier signal has a carrier frequency operates within. 
Furthermore, the claim includes a limitation of “can” does not also positively recite or indicate whether the switching power electronics device ever operates or operated. 

Claim 4 recites wherein the coupling capacitors may have any value depending on the design.


Claim 10 recites “wherein the grid-voltage signal has a frequency of 50Hz or 60Hz, and an RMS value in a range of 110V-208V-220V-240V-480V-13.8kV (for voltage levels and any voltage here within) as single phase or three-phase for one or both of medium and low grid voltage networks.”
However it’s unclear whether the limitation within the parenthesis is part of the claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 10, 19-26, 28-36 and 90-96 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarwat et al. (US 9,919,610)

Re Claim 1; Sarwat discloses a method for wirelessly providing AC power to a vehicle or an energy storage system, the vehicle being an electric vehicle or a plug-in electric vehicle or a hybrid electric vehicle, the energy storage system including a stationary or mobile system, the vehicle or the energy storage system including a battery and an on-board AC charger configured to receive the AC power, convert the AC power to DC power, and charge the battery 
at an off-board module, (from the filter to the transmitter coil is understood as the off-board module) producing a modulated high-frequency voltage signal that includes a high- frequency carrier signal having an envelope corresponding to the grid-voltage signal;(based on the applicant specification, specifically par 0017, the AC/AC converter perform the modulation. As shown in Fig. 5, Sarwat also discloses an AC-AC converter and it too would the claimed limitation specifically producing a modulated high-frequency voltage signal that includes a high- frequency carrier signal having an envelope corresponding to the grid-voltage signal. An envelope of an oscillating signal is a smooth curve outlining its extremes. The envelope thus generalizes the concept of a constant amplitude into an instantaneous amplitude. With this explanation, it’s inherent that the AC signal generated from AC/AC converter would include an envelope corresponding to the grid-voltage signal)
 and 
wirelessly transmitting the modulated high-frequency voltage signal to the vehicle or the energy storage system; (Fig. 5, the transmitter coil located within the magnetic coupler would transmit the modulated high-frequency voltage signal the vehicle or the battery)
at an on-board module spaced apart from, and electromagnetically coupled with, the off- board module, wirelessly receiving the modulated high-frequency voltage signal; (Fig. 5) and 
providing the modulated high-frequency voltage signal to an AC plug (as indicated in the 112 rejection the cable coupled to the receiver coil is understood as the AC plug) of the on-board AC charger as the AC power. (Fig. 5)

Re Claim 2; Sarwat discloses, wherein: the high-frequency carrier signal has a carrier frequency in a range that any switching power electronics device can operate within; and, producing the modulated high-frequency voltage signal includes switching on-and-off the grid-voltage signal at the carrier frequency. (Fig.5, the AC-AC converter operates by switch on and off its switches and also because both the applicant and the ref discloses that exact structure, they would operate similarly.).

Re Claims 3 and 4 Sarwat discloses wherein, prior to producing the modulated high- frequency voltage signal, passing the grid-voltage signal through coupling capacitors (Cf) and wherein the coupling capacitors may have any value depending on the design.(the capacitor works with the design shown by Sarwat and thus they have specific values designed for the system) (Fig. 5)

Re Claim 5; Sarwat discloses, wherein, prior to producing the modulated high- frequency voltage signal, pre-filtering the grid-voltage signal. (Fig. 5, FC filter)


Re Claim 9; Sarwat discloses, wherein: wirelessly receiving the modulated high-frequency voltage signal uses a pickup coil of the on-board module; and wirelessly transmitting the modulated high-frequency voltage signal uses a primary coil of the off-board module, the primary coil and the pickup coil being disposed adjacent to each other. (Fig. 5)

Re Claim 10; Sarwat discloses, wherein the grid-voltage signal has a frequency of 50Hz or 60Hz, and an RMS value in a range of 110V-208V-220V-240V-480V-13.8kV (for voltage levels and any voltage here within) as single phase or three-phase for one or both of medium and low grid voltage networks. (Abstract)

Re Claim 19; Sarwat discloses, a wireless power supply (the AC-AC converter with the transmitting coil and the capacitor) for wirelessly transmitting power to a receiver (receiving coil with the secondary converter and the EV battery) of a wireless power receiver, the wireless power supply comprising: (Fig. 5)
power supply circuitry (AC-AC converter) operable to receive AC power from an AC power source (3 phase power supply), the power supply circuitry configured to output an AC voltage signal (Fig. 5); and 
a transmitter circuitry (CP with the inductor) operably coupled to the power supply circuitry, the transmitter circuitry configured to receive the AC voltage signal from the power supply circuitry, the transmitter circuitry configured to modulate the AC voltage signal to wirelessly transmit a modulated AC voltage signal to the receiver of the wireless power receiver. (based on the applicant specification, specifically par 0017, the AC/AC converter perform the modulation. As shown in Fig. 5, Sarwat also discloses a AC-AC converter and it too would the claimed limitation specifically producing a modulated high-frequency voltage signal that includes a high- frequency carrier signal having an envelope corresponding to the grid-voltage signal)

Re Claim 20; Sarwat discloses wherein the modulated AC voltage signal transmitted to the wireless power receiver provides the wireless power receiver with AC power corresponding 

Re Claim 21; Sarwat discloses wherein an envelope of the modulated AC voltage signal corresponds the AC power received from the AC power source. (based on the applicant specification, specifically par 0017, the AC/AC converter perform the modulation. As shown in Fig. 5, Sarwat also discloses a AC-AC converter and it too would the claimed limitation specifically producing a modulated high-frequency voltage signal that includes a high- frequency carrier signal having an envelope corresponding to the grid-voltage signal)

Re Claim 22; Sarwat discloses wherein the transmitter circuitry includes a primary coil (inductor coupled to Cp) configured to inductively couple with a secondary coil (inductor coupled to Cy) of the wireless power receiver for transmission of power to the wireless power receiver. (Fig. 5)

Re Claim 23; Sarwat discloses wherein the transmitter circuitry includes switching circuitry configured to modulate the AC voltage signal to yield the modulated AC voltage signal. (Fig. 5)

Re Claim 24; Sarwat discloses wherein the switching circuitry is configured to generate the modulated AC voltage signal by modulating the AC voltage signal according to a high-frequency carrier signal that has a carrier frequency greater than a frequency of the AC voltage 

Re Claim 25 and 26; Sarwat discloses wherein the switching circuitry is configured to generate the modulated AC voltage signal by switching ON and OFF the AC voltage signal according to a modulation signal and wherein the modulation signal is a high-frequency carrier signal.(Fig. 5, based on the voltage and/or current measured, switching circuitry generates the modulated AC voltage signal by switching ON and OFF the AC voltage signal according to a modulation signal (gate driver) carrier signal, is a waveform (usually sinusoidal) that is modulated (modified) with an input signal for the purpose of conveying information. This information is used to control the operation of the switches as discussed in the tables shown in Col 7)

Re Claim 28; Sarwat discloses wherein the wireless power receiver is incorporated into a vehicle or an energy storage system, and wherein the wireless power supply is incorporated into a vehicle charging system or an energy storage charging system. (Abstract and also see Fig. 5)

Re Claim 29; Sarwat discloses wherein the wireless power supply and the receiver form a wireless AC bridge capable of transmitting the AC power from the AC power source to the wireless power receiver for consumption as AC power by a load. (Abstract and also see Fig. 5)

Re Claim 30; Sarwat discloses a wireless power receiver (from the receiving coil to the battery) operable to receive wireless power from a wireless power supply, the wireless power supply configured to receive AC power from an AC power source, the wireless power receiver comprising: (Fig. 5)
 a receiver (coil) configured output an AC modulated voltage signal based on power received wirelessly from the wireless power supply; (Fig. 5)
 an AC load coupler (the bus coupled to the coil) operable to provide the AC modulated voltage signal to a load (the converter and the battery are considered as the load); and wherein an envelope of the AC modulated voltage signal substantially corresponds to the AC power received from the AC power source.( The envelope thus generalizes the concept of a constant amplitude into an instantaneous amplitude. With this explanation, its inherent that the AC signal generated from AC/AC converter would include an envelope corresponding to the grid-voltage signal)

Re Claim 31; Sarwat discloses wherein the receiver includes a secondary coil (inductor with Cy) capable of inductively coupling with a primary coil (inductor with Cp) of the wireless power supply for reception of power from the wireless power supply.(Fig. 5)

Re Claim 32 and 33; Sarwat discloses wherein the AC modulated voltage signal is based on a high-frequency carrier signal and the AC power from the AC power source and wherein the high-frequency carrier signal has a carrier frequency greater than a frequency of the AC power source.. (based on the applicant specification, specifically par 0017, the AC/AC converter 

Re Claim 34; Sarwat discloses wherein the wireless power receiver is provided in an on-board module of a vehicle or an energy storage system, and wherein the load includes an AC charger of the vehicle or the energy storage system. (Fig. 5)

Re Claim 35; Sarwat discloses wherein the AC load coupler includes electrical conductors in electrical communication with the load. (Fig. 5)

Re Claim 36; Sarwat discloses wherein the AC load coupler includes an electrical connector operable to electrically connect to a corresponding connector associated with the load. (Fig. 5)

Re Claim 90; Sarwat discloses a wireless power receiver (from the receiver coil to the battery) operable to receive wireless power from a wireless power supply, the wireless power supply configured to receive AC power from an AC power source, the wireless power receiver comprising: (Fig. 5)
a receiver (inductor close to Cy with the converter) configured output an AC modulated voltage signal based on power received wireless from the wireless power supply, the receiver operable to provide a DC voltage signal based on the AC modulated voltage signal; 

wherein the AC modulated voltage signal substantially corresponds to the AC power received from the AC power source. (The envelope thus generalizes the concept of a constant amplitude into an instantaneous amplitude. With this explanation, it’s inherent that the AC signal generated from AC/AC converter would include an envelope corresponding to the grid-voltage signal)

Re Claim 91; Sarwat discloses wherein the receiver includes a secondary coil capable of inductively coupling with a primary coil (coil close to CP) of the wireless power supply for reception of power from the wireless power supply. (Fig. 5)

Re Claim 92; Sarwat discloses wherein the DC voltage signal is based on a high-frequency carrier signal and the AC power from the AC power source. (Fig. 5)

Re Claim 93; Sarwat discloses wherein the high-frequency carrier signal has a carrier frequency greater than a frequency of the AC power source. (Fig. 5)

Re Claim 94; Sarwat discloses wherein the wireless power receiver is provided in an on-board module of a DC source, and wherein the load is operably coupled to the DC source. (Fig. 5)

Re Claim 95 and 96; Sarwat discloses wherein the DC load coupler includes electrical conductors in electrical communication with the load and wherein the DC load coupler includes an electrical connector operable to electrically connect to a corresponding connector associated with the load. (Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tombelli (US 2020/0156489).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DANIEL KESSIE/
01/24/2022            Primary Examiner, Art Unit 2836